On February 28, 1894, there was filed herein, on behalf of plaintiff in error, a motion for the court to fix the amount of the supersedeas bond to stay execution in the above-entitled ease, for the reason that the court below, before which this cause was heard, has refused so to do.
On Saturday, the 7th day of July, 1894, Elrick C. Cole, and Sylvester G. Williams, appearing for plaintiff in error, and W. II. Vernon, C. N. Sierry, and Robert Dunlap, for defendants in error, before the supreme court of the state of Kansas, in session at the supreme court room, in the city of Topeka, the following proceeding was had, and remains of record at page 309 of journal “V” of said court:
“ The Commercial Union Assurance Company, v. Plaintiff in Error, O. F. & E. R. Norwood, Defendants in Error.
“ Now comes on for decision the motion of plaintiff in error to stay the enforcement of the execution issued out of the *502court below in this cause, and to fix the amount of the bond to be given by the plaintiff in error for such stay ; and thereupon it is ordered, that the said motion be overruled, on the authority of § 555 of the civil code. (Water Power Co. v. Brown, 23 Kas. 696; Bentley v. Brown, 37 id. 17; Railway Co. v. Kirkpatrick, 52 id. 201.) In the case of Grant v. Dabney, 19 Kas. 391, cited in support of said motion, the contract was not for the payment of money at all.”